


Exhibit 10.21


FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made and entered
into as of the 16th day of May, 2014, with an effective date of August 1, 2013
(with August 1, 2013 being referred to herein as the “Fourth Amendment Effective
Date”), by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (“Landlord”) and ELECTRONIC ARTS-TIBURON, A FLORIDA
CORPORATION, formerly known as Tiburon Entertainment, Inc., a Florida
corporation (“Tenant”).
R E C I T A L S:
A.Landlord’s predecessor-in-interest, ASP WT, L.L.C., a Delaware limited
liability company, and Tenant entered into that certain Lease by and between
Landlord and Tenant dated June 15, 2004 (“Original Lease”) as amended by that
certain First Amendment to Lease by and between Landlord and Tenant dated
December 13, 2005 (“First Amendment”), that certain Second Amendment to Lease by
and between Landlord and Tenant dated May 8, 2009 (“Second Amendment”) and that
certain Third Amendment to Lease by and between Landlord and Tenant dated
December 24, 2009 (“Third Amendment”) (the Original Lease, the First Amendment,
the Second Amendment and the Third Amendment are hereinafter referred to as the
“Lease”).


B.Pursuant to the Lease, Tenant presently leases the Leased Premises, consisting
of 128,240 rentable square feet in the Building, located at 1950 Summit Park
Drive, Maitland, Florida 32751, together with the exclusive use of the parking
garage immediately adjacent to the Building and located adjacent to the Leased
Premises (“Garage”) and the non-exclusive use of certain common areas adjacent
to the Leased Premises and within the Project.


C.Landlord and Tenant hereby acknowledge that Tenant presently subleases those
certain premises consisting of 12,590 rentable square feet located on a portion
of the third floor in Building III (the “Subleased Premises”), pursuant to that
certain Sublease dated April 1, 2012 by and between Metavante Corporation, a
Wisconsin corporation, as “Sublessor” and Tenant, as “Sublessee” (“Sublease”),
which Sublease is subject to that certain Lease Agreement dated July 18, 2008
between Landlord and Sublessor (“Master Lease”), as affected by that certain
Consent to Lease by and between Landlord, Tenant and Sublessor, dated as of May
23, 2012 (“Consent”).
D.The parties desire to further amend the Lease to extend the Term, to provide
for certain improvements to the Leased Premises and to memorialize their
agreement on certain other matters, all as set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:



1


O1037432.2 5/9/2014



--------------------------------------------------------------------------------




1.Recitals; Defined Terms.


aRecitals. The recitals set forth hereinabove are true and correct in all
respects and are incorporated herein as fully as if set forth herein verbatim.
Defined (capitalized) terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.
bDefined Terms. Defined (capitalized) terms shall have the meanings ascribed to
them in the Lease unless otherwise defined herein. Section 1.1 of the Lease is
hereby deleted in its entirety and the following new Section 1.1 is inserted in
place and in lieu thereof:
1.1    DEFINITIONS.
a
Leased Premises shall mean those suites/floors within both the Original Premises
and the Second Expansion Premises, subject to such other adjustments as are
specifically contemplated and provided in the Lease.

b
Original Premises shall mean those suites/floors within Building I as described
in Schedule 1.

c
Expansion Premises shall mean those suites/floors within Building II as
described in Schedule 1.

d
Second Expansion Premises shall mean those suites/floors within Building I as
described in Section 5 of this Second Amendment.

e
Building shall mean Building I.

f
Building I shall mean Maitland Summit Park I located at 1950 Summit Park Drive,
Orlando, Florida 32801.

g
Building II shall mean Maitland Summit Park II located at 1958 Summit Park
Drive, Orlando, Florida 32801.

h
Project shall mean Building I, Building II and Building III, and the parking
facilities and the lots on which the said buildings are located.

i
Tenant’s Building I Square Footage shall mean 128,240 rentable square feet;
Total Building I Square Footage of Building I shall mean 128,240 rentable square
feet.

j
Lease Commencement Date shall mean January 1, 2005; Lease Expiration Date shall
mean October 31, 2025; Lease Term shall mean the time period between and
including the Lease Commencement Date and Lease Expiration Date.

k
Extension Term shall mean the time period between (and including) August 1, 2013
and October 31, 2025.


2




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




l
Building I Base Rent shall mean those amounts as set forth in Section 13.17 of
this Lease, plus applicable sales tax, if any; but subject to adjustment as
provided in this Lease.

m
Base Rent shall mean Building I Base Rent, plus applicable sales tax.

n
Tenant’s Pro Rata Share shall mean 100% of the Building.

o
Deposit Not used; there is no deposit; Prepaid Rent Not used; there is no
Prepaid Rent.

p
Permitted Purpose shall mean general office use and such other ancillary uses as
are specifically and expressly contemplated or permitted pursuant to this Lease.

q
Authorized Number of Parking Spaces shall mean a minimum of 484 unreserved
spaces at a rate of $-0- per space per month.

r
Managing Agent shall mean Landlord.

s
Landlord’s Mailing Address: 2400 Lake Orange Drive, Suite 110, Orlando, Florida
32837, telephone: 407-447-1776, and fax: 407-888-3242. Copy to: Attn: General
Counsel, 500 Chesterfield Parkway, Malvern, Pennsylvania 19355.

t
Tenant’s Mailing Address: 1950 Summit Park Drive, Orlando, Florida 32810,
telephone: 407-386-4000, and fax: 407-386-4555, with copy to 209 Redwood Shores
Parkway, Redwood City, California 94065, attn: Vice President, Global Real
Estate.

u
Market Base Rent shall mean market rents, tenant improvements, rent concessions
and other typical and material financial lease terms for renewing tenants in
similar Class A office space in Maitland, Florida.

v
Business Day shall mean each weekday that the majority of Banks located in
Orange County, Florida are open for business.

w
Controllable CAM Charges shall mean common area maintenance, landscaping,
elevator maintenance, personnel for the Project, management fee as long as
management services are being provided by Landlord or an affiliate of Landlord,
and other miscellaneous maintenance required as part of the Project Services.

x
Non-Controllable CAM Charges shall mean all CAM Charges including without
limitation, taxes, insurance and utilities, that are not Controllable CAM
Charges.


3




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




y
Controllable CAM Charges Cap shall mean a maximum annual increase in the amount
of Controllable CAM Charges equal to four percent (4%) per annum.

z
CAM Charges Force Majeure shall mean any act of God, fire, natural disaster,
accident, act of government, shortages of material or supplies or any other
cause reasonably beyond the control of such party.

aa
Affiliate shall mean (1) any entity controlling, controlled, or under common
control of, Tenant (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.

2.Extension of Term. Effective as of the Fourth Amendment Effective Date, the
Term of the Lease is hereby extended through and including October 31, 2025,
unless sooner terminated or extended in accordance with the provisions of the
Lease or this Fourth Amendment.
3.Base Rent. Commencing as of the Fourth Amendment Effective Date and through
and including the new Lease Expiration Date, Base Rent shall be paid, in
accordance with the provisions of the Lease, at the rental rates set forth
below:
Date
Rate PSF
Monthly Rent


8/1/13 – 10/31/13
$0.00
$0.00
11/1/13 – 10/31/14
$15.80
$168,849.33
11/1/14 – 10/31/15
$16.20
$173,124.00
11/1/15 – 10/31/16
$16.60
$177,398.67
11/1/16 – 10/31/17
$17.01
$181,780.20
11/1/17 – 10/31/18
$17.44
$186,375.47
11/1/18 – 10/31/19
$17.88
$191,077.60
11/1/19 – 10/31/20
$18.32
$195,779.73
11/1/20 – 10/31/21
$18.78
$200,695.60
11/1/21 – 10/31/22
$19.25
$205,718.33
11/1/22 – 10/31/23
$19.73
$210,847.93
11/1/23 – 10/31/24
$20.23
$216,191.27
11/1/24 – 10/31/25
$20.73
$221,534.60

If, and to the extent, that Tenant has paid any Base Rent or any additional sums
or charges in excess of that required in accordance with the foregoing
provisions, the same shall be refunded to Tenant promptly following the Fourth
Amendment Effective Date or credited by Landlord to Tenant against the next
future payment(s) of Base Rent that become due.

4




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




4.CAM Charges; Maintenance Services.
(a)     Tenant Maintenance Services. Notwithstanding anything contained in the
Lease to the contrary, the parties acknowledge that Tenant has been performing
certain Maintenance Services, at Tenant’s expense, with the consent and
permission of Landlord, which Maintenance Services are the obligation of the
Landlord under the Lease. Accordingly, the parties desire to: (i) memorialize
their agreement with respect to such Maintenance Services as of the Fourth
Amendment Effective Date and (ii) to memorialize their agreement that no
reconciliation of Operating Costs prior to the Fourth Amendment Effective Date,
shall be made between the parties for any period during the Term prior to
calendar year 2013.
Pursuant to the foregoing, the parties hereby agree that Landlord shall continue
to be liable and responsible for the performance of all Maintenance Services set
forth in the Lease and all other repair and maintenance obligations imposed
under the Lease, except for and excluding the Maintenance Services outlined in
Exhibit A and made a part hereof (“Tenant Maintenance Services”), which Tenant
Maintenance Services shall be performed by Tenant, at its expense, and any cost
thereof shall not be included in CAM Charges (as defined below) as of the Fourth
Amendment Effective Date. All references in the Lease to Project Services to be
provided by Landlord shall not include Tenant Maintenance Services.
Tenant’s maintenance obligations hereunder shall be accomplished at Tenant’s
sole cost and expense in a first class manner and performed as required to have
been performed by Landlord under the terms and provisions of the Lease as
related to the Tenant Maintenance Services. Tenant shall be solely responsible
for the payment of all water, sewer, gas, and other utility charges (including
electricity charges) for the Building. While Tenant is providing Tenant
Maintenance Services as provided in this Section, CAM Charges shall not include
costs incurred by Tenant related to the provision of the Tenant Maintenance
Services. As long as Tenant manages all or any portion of the Building or the
Building Systems as provided in this Section, Tenant agrees to indemnify
Landlord as to any claims, damages, liability or expenses of Landlord, including
reasonable attorneys' fees or costs, arising from or related to the management
of all or any portion of the Building and/or Building Systems by Tenant. This
indemnity shall survive the termination or expiration of the Lease.
While Tenant is providing the Tenant Maintenance Services, Tenant shall provide
Landlord with at least 48 hours prior notice of any fire, building or other
governmental inspections, and Landlord shall be entitled to have a
representative present during such inspections. Tenant shall ensure that the
Building is maintained at a level similar to or better than Landlord’s
maintenance standards applicable to the Building and the Project. All third
parties performing the Tenant Maintenance Services shall be approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall provide Landlord with copies of all maintenance reports
prepared by or at the direction of Tenant, within five (5) business days after
receipt by Tenant. Tenant shall provide complete copies of all contracts entered
into by Tenant for the provision of Tenant Maintenance Services. Tenant will
adhere to Landlord and FM Global Fire Protection Impairment Procedures, Hot Work
Permit Procedures, without exception, including Red Tag. Tenant must follow OSHA
Lockout/Tagout procedures when working on electrical equipment. Tenant will

5




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




ensure all reasonable insurance requirements established by Landlord for
contractors/subcontractors are met and maintained by all of Tenant’s contractors
and vendors performing Tenant Maintenance Services and certificates of insurance
for such parties must be sent to Landlord for approval prior to any contractor
or vendor starting work. Tenant shall strictly adhere to all local, state and
national building and fire codes applicable to Tenant Maintenance Services.


(b)    Transition of Operating Costs to CAM Charges. In light of the agreement
of the parties set forth in subsection 4(a) above, and in light of the fact that
the Leased Premises consist of 100% of the rentable square footage of the
Building, the parties hereby agree that, as of the Fourth Amendment Effective
Date, and for so long as Tenant is providing the Tenant Maintenance Services,
Tenant shall pay, as additional rent under the Lease, 100% of CAM Charges (as
defined below) for the Building in accordance with the provisions of this
Section 4, and, as of the Fourth Amendment Effective Date, any reference in the
Lease to Operating Costs or Excess Operating Costs shall mean and refer to 100%
of Landlord’s CAM Charges for the Building. Moreover, any reference to Tenant’s
Pro Rata Share shall mean and refer to 100%. As of the date hereof, Landlord
estimates that CAM Charges for the Building for 2014 are $3.87 per square foot.
In addition, as of the Fourth Amendment Effective Date and for so long as Tenant
is providing the Tenant Maintenance Services, any reference to the term “Base
Year” is hereby deleted, and starting in 2014, Landlord shall cap increases in
Controllable CAM Charges to four percent (4%) per year, provided that such
Controllable CAM Charges Cap shall not apply to Non- Controllable CAM Charges;
provided, however, that the cap on controllable operating cost increases set
forth in Section 3.3.b. of the Original Lease remains in effect for 2013.


(c)    Cessation. Tenant may elect at any time upon thirty (30) days written
notice to Landlord to cease providing the Tenant Maintenance Services. At any
time that Landlord determines, in its reasonable discretion, that Tenant is not
providing the Tenant Maintenance Services as required by the Lease, Landlord
shall have the right to terminate Tenant’s right to provide the Tenant
Maintenance Services by delivery of written notice to Tenant, whereupon Tenant’s
right to provide the Tenant Maintenance Services, as set forth in this Fourth
Amendment, shall terminate and cease on the date that is thirty (30) days after
the date of Landlord’s written notice, unless remedied by Tenant, prior to such
date, to Landlord’s reasonable satisfaction. In either such cessation event, the
provisions of this Section 4 shall no longer apply, and Operating Costs shall
include any reasonable, out of pocket costs and expenses incurred by Landlord to
remedy any deferred or improper maintenance by Tenant, and reasonable
remediation actions needed to bring the Building to the level required in this
Lease, and thereafter with respect to providing all of the Maintenance Services.


(d)    Security Procedures. While Tenant is performing the Tenant Maintenance
Services, which shall minimize the necessity of access to the Leased Premises by
Landlord, except to perform maintenance related to the Building elevator systems
as provided in Exhibit B, Landlord hereby agrees to comply with Tenant’s
security procedures for access to the Leased Premises attached hereto as Exhibit
B and made a part hereof (“Tenant’s Security Procedures”).

6




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




(e)    CAM Charges. Section 3.3 of the Original Lease, as amended and restated
in Section 8 of the Second Amendment, is hereby amended and restated in its
entirety as follows:


“CAM Charges. As used in this Lease, the term “CAM Charges” shall mean all
reasonable third party expenses incurred by Landlord in providing Project
Services, for ad valorem real property taxes and assessments levied against the
Leased Premises and the Building by governmental authority, for the share of any
assessments levied against the Building or the Leased Premises pursuant to any
recorded instrument or otherwise applicable to the Project but only as to the
amount thereof allocable to the Leased Premises or the Building and for any
insurance premiums Landlord is required to pay with respect to the Building or
Leased Premises pursuant to this Lease. Notwithstanding anything contained
herein to the contrary, CAM Charges shall exclude or have deducted from them,
the expenses listed on Exhibit F, attached hereto and made a part hereof.


Prior to the beginning of each calendar year, and from time to time thereafter,
Landlord shall deliver to Tenant its estimate of the CAM Charges to be incurred
during the next calendar year. Landlord may adjust the estimate from time to
time during the year to which it relates.


On the first day of each month during the Lease Term, Tenant shall pay to
Landlord, as additional rent, without offset or deduction, an amount equal to
one-twelfth (1/12) of the estimated annual CAM Charges as calculated by
Landlord. Within ninety (90) days following the end of each calendar year,
Landlord shall furnish to Tenant a statement showing the total actual CAM
Charges for the calendar year just expired and payments made by Tenant during
such calendar year. If the actual CAM Charges for such calendar year exceed the
aggregate of Tenant’s monthly payments made during the calendar year just
expired, Tenant shall pay to Landlord the deficiency within thirty (30) days
after receipt of said statement. If Tenant’s payments exceed the actual CAM
Charges as shown on such statement, Landlord shall pay to Tenant the overage
within thirty (30) days after receipt of said statement.


Promptly following the delivery by Landlord to Tenant of the aforementioned
statement, the estimated CAM Charges shall be adjusted accordingly for the
ensuing calendar year. Upon computation of the CAM Charges and the corresponding
adjustment of the estimated CAM Charges for the current calendar year and the
communication of that adjustment by Landlord to Tenant, Tenant shall pay, with
the monthly installment of Base Rent and the adjusted amount of CAM Charges next
due following communication of such adjustments, the difference, if any, between
the monthly estimated CAM Charges for the preceding calendar year and the
monthly estimated CAM Charges for the current calendar year, multiplied by the
number of months, if any, elapsed during the then current calendar year prior to
such communication.



7




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Tenant shall have the right to audit Landlord’s CAM Charges from time to time
during the Lease Term hereof, at a cost to be borne by Tenant, except as
otherwise provided hereinbelow. In the event that CAM Charges are determined to
be overstated during the course of any such audit, then Landlord shall credit
the excess rent against Base Rent payments thereafter becoming due. If CAM
Charges are determined to be overstated by more than five percent (5%) thereof
during the course of any such audit, then Landlord shall credit the reasonable
cost of such audit (provide such audit is performed on an hourly or service fee
basis and not on a contingency, success fee or similar basis), as well as any
excess, against Base Rent payments thereafter becoming due. In addition to any
notice of CAM Charges required hereunder, Landlord shall provide quarterly
statements of CAM Charges, within twenty (20) days following the end of each
calendar quarter, during the term hereof, to Tenant for Tenant’s review.”
5.Improvements to the Leased Premises. Landlord and Tenant hereby acknowledge
and agree that Landlord shall perform certain improvements to the Leased
Premises in accordance with the provisions of this Fourth Amendment, including,
without limitation, the work letter attached hereto and made a part hereof as
Exhibit C (the “Work Letter”). The provisions governing such improvements are
set forth in the Work Letter.
No portion of the Leased Premises or the Project shall be subject to any liens
for improvements made by Tenant. Tenant shall keep the Leased Premises and the
Project free from any liens arising out of any labor, services, materials,
supplies or equipment furnished or alleged to have been furnished to Tenant.
Tenant acknowledges that Landlord has filed a certain Statement by Property
Owner Pursuant to Section 713.10, Florida Statutes Prohibiting Construction
Liens, dated October 24, 2008 and recorded October 29, 2008 in Official Records
Book 9782, Page 7029, Public Records of Orange County, Florida (the “Statement
Prohibiting Construction Liens”), which applies to the Project. Tenant agrees to
notify each of Tenant’s contractors in writing that no portion of the Leased
Premises or the Project shall be subject to any liens for improvements made by
Tenant, and provide a copy of the Statement Prohibiting Construction Liens to
each and every contractor engaged by Tenant for performance of any part of, or
delivery of materials for, the work performed by or at the direction of Tenant,
and will also require such contractors and material suppliers to provide a copy
to each of their subcontractors and material suppliers.
6.Termination and Contraction Rights.
(a)    Contraction. Tenant shall have a one-time right to terminate a portion of
the Leased Premises consisting of the top floor (sixth floor) of the Leased
Premises, or another full floor if mutually agreed upon by Landlord and Tenant
(the “Terminated Floor”) effective March 1, 2017 by providing not less than nine
(9) months prior written notice to Landlord (“Contraction Notice”), and,
simultaneous with the delivery of the Contraction Notice to Landlord, paying a
contraction fee of $625,000 (“Contraction Fee”). The Contraction Fee shall be
reported as receipt of a “Contraction Fee” in Landlord’s electronic financial
records, it being the intention of the parties that the Contraction Fee is not
for rent or use of the Leased Premises and that no State of Florida sales tax
shall be due on the Contraction Fee. If sales tax is required to be paid with
respect to the

8




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Contraction Fee, the Tenant shall pay said sales tax, plus all interest, late
fees and penalties, within thirty (30) days of imposition by the Florida
Department of Revenue, unless the same was due, solely and directly, to the
Landlord’s failure to record the Contraction Fee as a Contraction Fee in
Landlord’s electronic financial records. Tenant agrees to indemnify Landlord as
to any claims, damages, liability or expenses of Landlord, including reasonable
attorneys' fees or costs, arising from or related to sales tax that may be due
with respect to the Contraction Fee, including any interest, late fees and
penalties. This indemnity shall survive the contraction or expiration of the
Lease. The foregoing option to downsize is subject to there being no event of
default by Tenant under this Lease at the time such option is exercised that is
not cured within the applicable cure period and provided that Landlord has not
given Tenant notice of default more than two (2) times during the immediately
preceding twelve (12) months.
Upon Tenant properly exercising its contraction option set forth in this
paragraph, the number of parking spaces allocated to Tenant shall be reduced by
91 spaces, and the provisions of Section 4(c) shall be triggered so that Tenant
shall no longer have the right to provide the Tenant Maintenance Services.
Tenant shall be required to modify Tenant’s security features to allow access to
the Terminated Floor, through the building elevators, freight elevator and
stairwells, by one or more other tenants of the Building, without passing
through Tenant’s security features. Tenant shall not be required to remove or
modify any improvements in the common areas and lobby as existing and configured
as of the date hereof but may be required to do so in the event of substantive
alterations to the common areas and lobby in the future; provided, however, that
Tenant shall not be obligated to make any such alterations unless, at the time
that Landlord approves the plans and specifications for such alterations,
Landlord advises Tenant, in writing, of which proposed improvements to the
common areas and lobby area on the first floor will have to be altered if and
when the Contraction Right is exercised. Such changes shall be contained in an
amendment signed by Landlord and Tenant prior to the contraction taking effect.
The contraction right of Tenant, described in in this Section 6(a) (the
“Contraction Right”), is personal to Tenant and any assignees that were either
consented to or deemed consented to by Landlord, or are Affiliates and are
non-transferable to any other assignee or sublessee. If all or a portion of the
Leased Premises in excess of one (1) full floor has been sublet to any third
party other than an Affiliate, the Contraction Right shall be deemed null and
void and Tenant and/or any such sublessee shall not have the right to exercise
such Contraction Right.
(b)    Termination. Provided Tenant is not in default beyond any applicable cure
or grace period, Tenant may elect to terminate this Lease as of October 31, 2021
(the “Termination Date”), by giving Landlord written notice (“Tenant’s Notice”)
not later than January 31, 2021 and not sooner than October 31, 2020. Within
thirty (30) days following the Termination Date, Tenant shall pay a termination
fee (“Termination Fee”) equal to One Million Eight Hundred Fifty Thousand
Dollars ($1,850,000.00). Notwithstanding the foregoing, if Tenant exercises
Tenant’s Contraction Right set forth in Section 6(a) above, then the Termination
Date shall be changed to October 31, 2022, so that Tenant will be required to
provide Tenant’s Notice not later than January 31, 2022 and not sooner than
October 31, 2021; provided, further that in such event the Termination Fee does
not change. If this Option is timely exercised, Tenant will deliver possession
of the Leased Premises to Landlord on the Termination Date in accordance with
the terms of the Lease and all other terms

9




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




and provisions will apply as if the Lease had expired according to its terms,
including Tenant’s obligation for payment of Tenant’s Excess Operating Costs
attributable to periods prior to the Termination Date at such time as such
obligation is determined. If Tenant fails to timely give notice, Tenant will be
deemed to have waived its right to terminate under this section. The Termination
Fee shall be reported as receipt of a “Termination Fee” in Landlord’s electronic
financial records, it being the intention of the parties that the Termination
Fee is not for rent or use of the Leased Premises and that no State of Florida
sales tax shall be due on the Termination Fee. If sales tax is required to be
paid with respect to the Termination Fee, the Tenant shall pay said sales tax,
plus all interest, late fees and penalties, within thirty (30) days of
imposition by the Florida Department of Revenue, unless the same was due, solely
and directly, to the Landlord’s failure to record the Termination Fee as a
Termination Fee in Landlord’s electronic financial records. Tenant agrees to
indemnify Landlord as to any claims, damages, liability or expenses of Landlord,
including reasonable attorneys' fees or costs, arising from or related to sales
tax that may be due with respect to the Termination Fee, including any interest,
late fees and penalties. This indemnity shall survive the termination or
expiration of the Lease.
The early termination right of Tenant, described in this Section 6(b) (the
“Termination Right”), is personal to Tenant and any assignees that were either
consented to or deemed consented to by Landlord, or are Affiliates and are
non-transferable to any other assignee or sublessee. If all or a portion of the
Leased Premises in excess of one (1) full floor has been sublet to any third
party other than an Affiliate, the Termination Right shall be deemed null and
void and Tenant and/or any such sublessee shall not have the right to exercise
such Termination Right.
7.Expansion Rights.
(a)    Subleased Premises. In the event that the Master Lease is terminated at
any time during the Term hereof for any reason other than a default due to the
acts or omissions of Tenant, as sublessee thereunder, and such termination
occurs when Tenant occupies the Subleased Premises pursuant to the Sublease, in
order to assure Tenant of the continuation of its use and occupancy of the
Subleased Premises without interruption, Landlord hereby grants to Tenant an
option to add the Subleased Premises to the Lease hereunder, upon the terms and
conditions set forth in this Section and in the Consent. The provisions of this
Section 7(a) supplement and are intended to be in addition to the rights granted
to Tenant in the Consent. Landlord shall give written notice to Tenant within
seven (7) business days after Landlord sends to Sublessor, or receives from
Sublessor, written notice that the Master Lease is terminated, or being
terminated, and that the termination date will occur prior to the expiration of
the current term of the Sublease. Tenant shall have ten (10) business days
following its receipt of such written notice from Landlord within which to
exercise the expansion option granted by this Section. In the event Tenant
exercises its expansion option granted pursuant to this Section to add the
Subleased Premises to the Leased Premises governed by the Lease, then Tenant and
Landlord shall negotiate in good faith to agree to the terms of an amendment to
the Lease (the “Lease Amendment”) consistent with the terms of this Section. The
Lease Amendment shall provide, among other provisions, that (1) the Subleased
Premises shall be added to the “Leased Premises” under the Lease upon all of the
terms and conditions outlined in the Lease applicable to the Leased Premises,
including rental rates, (2) the Base Rent, at the amount per rentable square
foot as set forth in this Fourth Amendment, as applicable during such

10




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




lease year, (3) Tenant and Landlord reaffirm all other terms and conditions set
forth in the Lease, as amended by this Fourth Amendment, to apply to the
Subleased Premises, with the exception of the provisions set forth in Section 4
above related to the Tenant Maintenance Services, (3) Landlord shall have a
relocation right for the Subleased Premises, to allow Landlord to change the
location of the Subleased Premises within Building III, subject to the
provisions contained herein and (4) Tenant will be provided with the same
parking spaces as granted to Tenant under the Sublease. The parties shall enter
into the Lease Amendment prior to the date of termination of the Master Lease.


With respect to such relocation, such Lease Amendment shall provide for the
following:


(i)    The premises to which Tenant shall be relocated (“Substitute Premises”)
shall be within Building III, in a size and configuration comparable to the
Subleased Premises;


(ii)    Prior to the obligation of Tenant to relocate to the Substitute
Premises, the Landlord shall construct such tenant improvements, at Landlord’s
sole cost and expense, as are necessary to render the Substitute Premises in the
same or comparable condition as the Subleased Premises;


(iii)    Landlord shall pay all reasonable costs associated with such
relocation, including, without limitation, all cost of the physical relocation
of the Subleased Premises and new promotional materials, business cards,
letterhead, signage and other business related materials that reference the
suite number and the cost of moving any phone and computers and installing
related cabling; and
(iv)    An appropriate adjustment in the Base Rent and Tenant’s Pro Rata Share
of any Operating Expenses based upon any variance in the size of the Substitute
Premises (but not the rate on a per square foot basis), but in no event shall
Tenant be obligated to pay any rent or Operating Expenses in excess of the
amount Tenant pays under the Lease for the Subleased Premises.
Tenant’s right to exercise this option is conditioned upon Tenant not being in
default of the time of exercise or as of the date upon which the Subleased
Premises is added to the Lease.


It is expressly understood and agreed that the option granted to Tenant under
this subsection 7(a) shall apply only if and when the existing lease rights of
Metavante Corporation (“Metavante”) cease in Building III in a manner which
results in the loss of Tenant’s possessory rights in Building III.
(b)    Right of First Offer – Building III. In addition to the option set forth
in subsection 7(a) above, at all times during the Term of this Lease, Landlord
grants Tenant a continuous right of first offer (“Right of First Offer for
Building III”) on all or any portion of Building III in accordance with the
provisions contained in this Section. At such time as Landlord desires to lease

11




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




all or any portion of Building III (“Right of First Offer Space for Building
III”), Landlord shall give written notice thereof to Tenant specifying the terms
and provisions upon which Landlord would offer to lease the Right of First Offer
Space for Building III to third parties (“Landlord’s Offer Notice for Building
III”). Tenant shall have five (5) business days after receipt of Landlord’s
Offer Notice for Building III within which to give Landlord notice of its
election to exercise its Right of First Offer for Building III as to the Right
of First Offer Space for Building III (“Tenant’s Offer Notice for Building
III”).
Tenant’s Right of First Offer for Building III is subject and subordinate only
to (a) the existing expansion rights of other tenants in Building III in place
as of the date hereof, which are existing lease rights to occupy its leased
space, renewal rights and a right of first refusal and right of first offer of
Metavante, and (b) the rights of first opportunity for Building III held by
Schwab.
If Tenant does not timely give Tenant’s Offer Notice for Building III or
notifies Landlord that Tenant does not elect to exercise its Right of First
Offer for Building III, it will be presumed that Tenant has waived its Right of
First Offer for Building III and Landlord shall be free to lease the Right of
First Offer Space for Building III to anyone to whom it desires and Tenant will
have no further expansion rights with respect to Building III pursuant to this
Section 7(b) until any Right of First Offer Space for Building III again becomes
available.


Unless expressly waived by Landlord, Tenant’s Right of First Offer for Building
III is conditioned upon Tenant not being in default under the Lease at the time
of the exercise of the Right of First Offer for Building III or on the date the
Tenant’s occupancy of the Right of First Offer Space for Building III is
scheduled to commence.
(c)    Right of First Offer – Building II. Landlord has advised Tenant that
Landlord presently leases the entirety of Building II to Schwab. At all times
during the Term of this Lease, Landlord grants Tenant a continuous right of
first offer (“Right of First Offer for Building II”) on all or any portion of
Building II in accordance with the provisions contained in this Section. At such
time as Landlord desires to lease all or any portion of Building II (“Right of
First Offer Space for Building II”), Landlord shall give written notice thereof
to Tenant specifying the terms and provisions upon which Landlord would offer to
lease the Right of First Offer Space for Building II to third parties
(“Landlord’s Offer Notice for Building II”). Tenant shall have five (5) business
days after receipt of Landlord’s Offer Notice for Building II within which to
give Landlord notice of its election to exercise its Right of First Offer for
Building II as to the Right of First Offer Space for Building II (“Tenant Offer
Notice for Building II”).
Tenant’s Right of First Offer for Building II is subject and subordinate only to
the existing rights of tenant Schwab in place as of the date hereof, which are
only that Schwab has existing lease rights to occupy its leased space with
renewal rights.
If Tenant does not timely give Tenant’s Offer Notice for Building II or notifies
Landlord that Tenant does not elect to exercise its Right of First Offer for
Building II, it will be presumed that Tenant has waived its Right of First Offer
for Building II and Landlord shall be free to lease the Right of First Offer
Space for Building II to anyone to whom it desires and Tenant will have no

12




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




further expansion rights to Building II pursuant to this Section 7(c) until any
Right of First Offer Space for Building II again becomes available.


Unless expressly waived by Landlord, Tenant’s Right of First Offer for Building
II is conditioned upon Tenant not being in default under the Lease at the time
of the exercise of the Right of First Offer for Building II or on the date the
Tenant’s occupancy of the Right of First Offer Space for Building II is
scheduled to commence.
(d)    Personal Rights. The rights of Tenant described in subsections (b) and
(c) above in this Section 7 (the “Expansion Rights”) are personal to Tenant and
its Affiliates and are non-transferable to any other assignee or sublessee
(regardless of whether any such assignment or sublease was made with or without
Landlord’s consent) or any other party. If this Lease has been assigned, or all
or a portion of the Leased Premises has been sublet, to any third party other
than an Affiliate, the Expansion Rights in (b) and (c) above in this Section 7
shall be deemed null and void and Tenant (or any such assignee/sublessee) shall
not have the right to exercise such Expansion Rights.
8.Renewal Options; Option to Extend. Landlord grants Tenant an option (the
“Option”) to extend the term of the Lease for two (2) additional terms of five
(5) years each (the “Option Term” or “Option Terms”). The Option applies to the
entire Leased Premises or to one or more full floors as selected by Tenant, and
is on the following conditions:
(a)    Notice of Tenant's interest in exercising the Option must be given to
Landlord no later than twelve (12) months and no earlier than eighteen (18)
months, prior to the Expiration Date of the Term (“Tenant's Notice”). Within
thirty (30) days after being given Tenant's Notice, Landlord will notify Tenant
of the Base Rent applicable during the Option Term (“Option Rental Rate”)
calculated by Landlord to be the Prevailing Market Rental Rate (as defined
below) and any allowances that Landlord will make available to Tenant
(“Landlord's Notice”).
(b)    Tenant has seven (7) days after having been given Landlord's Notice to
dispute the proposed Option Rental Rate quoted by Landlord by delivering written
notice of dispute to Landlord. If Tenant does not timely dispute the proposed
Option Rental Rate, the Term will be deemed extended on the terms as set forth
in Landlord's Notice at the Option Rental Rate proposed by Landlord, and the
parties will execute an amendment evidencing the extension. If Tenant disputes
Landlord's determination of the Option Rental Rate, Tenant shall give written
notice of such dispute to Landlord (“Dispute Notice”) within the seven (7) day
period and the Option Rental Rate shall thereafter be determined in accordance
with Section (f) below.
(c)    Unless Landlord is timely notified by Tenant in accordance with Section
(a) above, it will be conclusively deemed that Tenant has not exercised the
Option and the Lease will expire in accordance with its terms on the Lease
Expiration Date of the Term.
(d)    Unless expressly waived by Landlord, Tenant's right to exercise the
Option is conditioned on Tenant not being in default at the time of exercise or
commencement of the particular Option Term.

13




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




(e)    The provisions of the Lease shall be applicable during any Option Term,
except that any allowances shall be as set forth in Landlord’s Notice and Base
Rent shall be equal to the Option Rental Rate as set forth in Landlord’s Notice,
unless determined in accordance with Section (f) below.
(f)    Following giving of Tenant's Dispute Notice, Landlord and Tenant shall
promptly negotiate to determine a mutually acceptable Option Rental Rate. If the
parties mutually agree upon a new Option Rental rate, such agreed rate shall be
the Base Rent rate applicable during the particular Option Term. If the parties
have not agreed within 20 days after the giving of Tenant's Dispute Notice, then
within such 20-day period Landlord and Tenant shall endeavor to agree upon (i)
an independent and qualified licensed real estate broker of good reputation, or
(ii) independent and qualified licensed real estate appraiser of good
reputation, who is a member of the Appraisal Institute (or its successor) with a
then current senior designation of MAI and of good reputation, and provided such
broker/appraiser shall have at least ten (10) years’ experience in the real
estate market in which the Building is located, and who has not been engaged by
Landlord or Tenant within the five year period immediately preceding their
appointment hereunder, to act as arbitrator (“Arbitrator”); otherwise, they
shall each select, within the foregoing 20-day period, a real estate broker/real
estate appraiser who meets the above qualifications and together such parties
will then select a real estate broker /real estate appraiser who meets the above
qualifications and who shall be deemed the Arbitrator. Within ten (10) days
after designation of the Arbitrator, Landlord and Tenant each shall give notice
of its determination of the Prevailing Market Rental Rate supported by the
reasons therefor by delivering copies to each other and the Arbitrator, under an
arrangement for simultaneous exchange of such determinations. The Arbitrator
will review each party's determination and select the one which most accurately
reflects such Arbitrator's determination of the Prevailing Market Rental Rate.
Such selection shall be final and binding on both parties and shall be the
Option Rental Rate paid during the particular Option Term. The Arbitrator shall
have no right to propose a middle ground or any modifications of either party’s
determination of the Prevailing Market Rental Rate. The Arbitrator’s costs
incurred in this procedure shall be shared equally by Landlord and Tenant and
shall be fixed when the Arbitrator is selected. For purposes of this paragraph,
“Prevailing Market Rental Rate” means the annual amount per rentable square foot
that a willing tenant would pay and a willing landlord would accept for Base
Rent following arm’s length negotiations with respect to an Assumed Lease
(defined below) under the circumstances then obtaining. Assumed Lease means (i)
a lease or renewal having a commencement date within 6 months of Tenant's Notice
for space of approximately the same size as the Leased Premises, located in a
Comparable Building (defined below) or portion thereof, for a term equal in
length to the Option Term; (ii) a real estate commission is payable with respect
to such extension to the extent a third party commission with respect to
extension is agreed or obligated to be paid by Landlord; and (iii) taking into
consideration allowances, if any, as provided in Landlord's Notice. Comparable
Building means any then-existing building having a similar configuration and
otherwise similar to the Building in comparable “Class A” office buildings in
the immediate area of the Building, commonly known as the Maitland Center
business district, and that is of a size, location, quality and prestige
comparable to the Building, provided that appropriate adjustments shall be made
to adjust for differences in the size, location, age, efficiency of floorplate,
and quality of any Comparable Building and the Building.

14




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




(g)    After exercise with respect to the last Option Term, or failure to
exercise the Option as to any Option Term, Tenant shall have no further rights
to extend the Term.
(h)    The provisions of this Section 8 amend and restate in their entirety the
provisions of Section 12.4 of the Original Lease and Section 10 of the Second
Amendment.
(i)    The Option of Tenant described in in this Section 8 is personal to Tenant
and any assignees that were either consented to or deemed consented to by
Landlord, or are Affiliates and are non-transferable to any other assignee or
sublessee. If all or a portion of the Leased Premises in excess of one (1) full
floor has been sublet to any third party other than an Affiliate, the Option of
Tenant shall be deemed null and void and Tenant and/or any such sublessee shall
not have the right to exercise such Option of Tenant.
(j)    If the Option of Tenant applies to only a part of the Premises, then the
provisions of Section 4(c) shall be triggered so that Tenant shall no longer
have the right to provide the Tenant Maintenance Services.
9.Sports Field. Landlord and Tenant hereby agree that Tenant has the right, but
not the obligation, at its sole election, to use the outdoor area labeled as
“Potential Athletic Field” on Exhibit E, attached hereto and made a part hereof
(“Field”) as an athletic field for athletic activities for its employees, at no
additional rent to Tenant. The use of the Field by Tenant shall be subject to
the following conditions:
(a)    If Tenant elects to use the Field in accordance with the provisions of
this Section 9, Tenant shall give written notice thereof to Landlord, no later
than the date that is two (2) years after the Fourth Amendment Effective Date
(“Sports Field Notice”). If Tenant fails to deliver a Sports Field Notice on or
before such date, then Tenant’s right to construct and use the Field shall
terminate. Unless and until Tenant makes such election, the provisions of this
Section 9 shall not be in effect. If Tenant makes such written election, Tenant
shall be entitled to make improvements to the Field, which may include both
surface and above-ground improvements, including, without limitation, a building
of no more than 2,000 square feet, and the installation of sports related
improvements (e.g., field markings for certain games, soccer/lacrosse goals,
nets and the like) (“Field Improvements”), provided that Tenant obtains, at
Tenant’s sole cost and expense, any and all governmental permits, approvals and
consents for the Field Improvements and provided that all Field Improvements
shall be considered an alteration governed by the provisions of Section 6.1 of
the Lease. Tenant shall comply with the provisions of Section 6.1 of the Lease
irrespective of the cost of the Field Improvements, including, without
limitation, obtaining Landlord’s prior written consent. Upon Tenant’s delivery
of the Sports Field Notice, the Field and all Field Improvements, when
constructed, shall be considered a part of the common areas of the Project,
subject to the uses and restrictions set forth herein;


(b)    No Field Improvements which may be made by Tenant shall interfere with
the function of the Field as part of the stormwater management system for the
Project, and Tenant shall not be permitted to make any change to the grading of
the Field;



15




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




(c)    Prior to the construction or installation of any Field Improvements,
Tenant shall provide plans and specifications therefor to Landlord for
Landlord’s prior written approval, which written approval shall not be
unreasonably withheld, delayed or conditioned. At such time as Tenant provides
such proposed plans and specifications, Landlord and Tenant shall cooperate in
order to identify any elements of the Field or such stormwater management system
or any recorded easements or governmental permits and approvals affecting the
Field which may impact Tenant’s use thereof or the installation and use of the
Field Improvements.


(d)    As consideration for Tenant’s expense in installing the Field
Improvements described herein, Tenant shall have priority rights for the use of
the Field. Subject to such priority rights, other tenants in the Project may use
the Field on a non-exclusive basis, but Tenant shall have no obligation or
liability to Landlord of any kind, nature or description arising out of the use
of the Field by such other tenants. Landlord shall perform reasonable
maintenance of the Field which shall be included in CAM Charges under the Lease.


(e)    Tenant shall provide commercial general liability insurance covering the
Field to the extent required to be obtained by Tenant under the Lease, and
otherwise on the terms and conditions outlined in the Lease applicable to
Tenant’s commercial general liability insurance. In addition, within a
reasonable period following substantial completion of any Field Improvements
made by Tenant, Tenant shall furnish evidence of the full payment by Tenant for
such improvements and the release of any applicable lien from any contractor,
subcontractor or other potential lienor.


(f)    Landlord makes no representations or warranties regarding the suitability
of the Field for Tenant’s intended use, or the ability to obtain permits for the
construction or use of any Field Improvements. Tenant agrees to indemnify
Landlord for any claims, damages, liability or expenses of Landlord, including
reasonable attorneys’ fees or costs, arising from or related to the use of the
Field or Field Improvements by Tenant and Tenant’s express invitees (but not
arising from or related to the use of the Field or Field Improvements by any
other person) and/or the negligent installation or negligent construction of the
Field Improvements by or at the direction of Tenant and the breach by Tenant of
Tenant’s obligations under this Section 9. This indemnity shall survive the
termination or expiration of the Lease.


10.Surrender and Restoration. Notwithstanding anything contained in the Lease to
the contrary, Tenant shall have no restoration obligation upon surrender of the
Leased Premises; provided, however that at the time that Landlord has approved
the final plans and specifications for the work to be performed under the Work
Letter for the common areas on the first floor of the Building (“Lobby”),
Landlord shall notify Tenant in writing which of such improvements (which could
be all) to the Lobby will be required to be restored by Tenant at the end of the
Term. If restoration is required, the Lobby, or such portion as contained in
Landlord’s notice, shall be surrendered in the same or better condition as when
the Original Lease commenced, ordinary wear and tear excepted.


11.Parking. Tenant shall retain all parking rights granted by the existing Lease
and the Sublease, including, without limitation, the exclusive right, use and
possession of the parking

16




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




garage immediately adjacent to the Building, consisting of approximately 546
parking spaces, and the non-exclusive use of 63 parking spaces in the parking
garage associated with the Subleased Premises.
12.Storage. The first floor of the Garage contains a designated storage area
(“Storage Room”). Landlord and Tenant hereby acknowledge and reaffirm Tenant’s
right to use, for storage, an area within the Storage Room, consisting of
approximately 952 square feet, in the location currently being utilized by
Tenant. Landlord hereby agrees that Tenant have the right to use an additional
area in the Storage Room, consisting of approximately 470 square feet currently
being utilized by Tenant. Landlord shall retain all rights as to the remaining
portion of the Storage Room. There shall be no cost or fee of any kind to Tenant
for either storage space in the Storage Room, but such Tenant storage areas
shall be considered as a part of the Leased Premises for purposes of the Lease.
13.Non-Disturbance. Notwithstanding anything contained in the Lease to the
contrary, Tenant’s obligation to subordinate its rights under the Lease to any
mortgage encumbering the Leased Premises in the future and to attorn to any
purchaser, transferee or successor landlord arising out of any foreclosure, deed
in lieu of foreclosure or sale of the Leased Premises, shall be conditioned upon
Landlord obtaining from its lender a subordination, non-disturbance and
attornment agreement for the benefit of Tenant, in a form acceptable to the
lender. Section 13.15 of the Original Lease is hereby deleted. Landlord hereby
represents and warrants to Tenant that the Leased Premises is not subject to any
mortgage as of the Fourth Amendment Effective Date.


14.Brokerage. Landlord and Tenant hereby represent and warrant to each other
that, except for Jones Lang LaSalle (“Broker”) who shall be paid by Landlord in
accordance with the terms of a separate agreement between Landlord and Broker,
neither Landlord nor Tenant nor any of their representatives, employees or
agents have dealt with or consulted any real estate broker in connection with
this Lease. Without limiting the effect of the foregoing, each party hereby
agrees to indemnify, defend and hold the other party harmless from and against
any claim or demand made by any other real estate broker or agent claiming to
have dealt or consulted with either party or their representatives, employees or
agents contrary to the foregoing representation and warranty.
15.Right of First Refusal.  The ROFR set forth in Section 13.20 of the Lease is
hereby deleted in its entirety.
16.Reaffirmation of Guaranty. Landlord has required Tenant to obtain for
Landlord’s benefit an unconditional guaranty of Tenant’s performance of its
obligations pursuant to the Lease, by Tenant’s parent company, Electronic Arts
Inc. (“Guarantor”). Guarantor executed and delivered to Landlord a certain
Guaranty at the time of Tenant’s execution of the Original Lease, which was
reaffirmed with the execution and delivery of the Second Amendment and the Third
Amendment. As a condition to and as additional consideration for Landlord
entering into this Fourth Amendment, Guarantor shall provide the Reaffirmation
of Guaranty attached hereto and incorporated herein by this reference, upon
execution of this Fourth Amendment by Tenant.



17




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




17.Third Amendment Contingencies. Landlord and Tenant acknowledge that the
contingencies set forth in Section 6 of the Third Amendment have been satisfied.


18.Surrender of Expansion Premises. Landlord and Tenant acknowledge that the
surrender of the Expansion Premises, as provided in Section 3 of the Third
Amendment, has occurred.


19.Effect of Amendment; Conflict; Reaffirmation. Except as otherwise expressly
modified or amended by this Fourth Amendment, the Lease remains unchanged and in
full force and effect in accordance with its terms. In the event of a conflict
between the terms and provisions of this Fourth Amendment and the Lease, the
terms and provisions of this Fourth Amendment shall control and be given effect.
This Fourth Amendment shall be binding upon and inure to the benefit of the
Landlord and the Tenant and their respective successors and assigns. The parties
hereby reaffirm the terms and provisions of the Lease, as amended by this Fourth
Amendment, including without limitation any failure to have two witnesses on any
prior amendment.


20.Counterparts. This Fourth Amendment may be executed simultaneously in two or
more counterparts, each one of which shall be deemed an original, but all of
which shall constitute one and the same instrument.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


[Signatures on the Next Page]

18




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date first above written.


                        


Witnesses:




/s/ Michael Cohen
Print Name: Michael Cohen




/s/ Andrea D. Cinca
Print Name: Andrea D. Cinca


LANDLORD:


LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership


By: Liberty Property Trust, its sole general
    partner


   By: /s/ Michael T. Hagan               
   Name: Michael T. Hagan
   Title: Chief Investment Officer
   Date: May 20, 2014
 
 
 
 






/s/ Ivan P. Purcell
Print Name: Ivan P. Purcell




/s/ Joseph A. Cowan
Print Name: Joseph A. Cowan


TENANT:


ELECTRONIC ARTS-TIBURON, A FLORIDA CORPORATION




By: /s/ Curtis J. Wilhelm
Name: Curtis J. Wilhelm
Title: VP Global Facilities and Real Estate
Date: May 16, 2014











                    

19




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






REAFFIRMATION OF GUARANTY


The undersigned Guarantor previously provided a certain Guaranty to Landlord in
conjunction with the Lease, as defined in the foregoing Fourth Amendment. By
executing this Reaffirmation of Guaranty, the undersigned Guarantor hereby
consents to the terms and conditions of the foregoing Fourth Amendment, and
ratifies and reaffirms the terms and conditions of the Guaranty, which Guaranty
shall remain in full force and effect. The Guarantor hereby waives any defense
to its obligations under the Guaranty based upon or arising out of the
modifications to the Lease as provided in the First Amendment or in the
foregoing Fourth Amendment. Notwithstanding any language contained in the
Guaranty, Guarantor, to the extent permitted by law, waives any claim or other
right which such Guarantor might now have or hereafter may acquire against
Tenant, which arises from the existence or performance of such Guarantor’s
liability or other obligations under the Guaranty.
IN WITNESS WHEREOF, the undersigned has executed the Reaffirmation of Guaranty
on the date written below intending to be bound as of the Fourth Amendment
Effective Date.
WITNESSES:




/s/ Ivan P. Purcell
Signature


Ivan P. Purcell
Print Name


/s/ Joseph A. Cowan
Signature


Joseph A. Cowan
Print Name
GUARANTOR:
ELECTRONIC ARTS INC.
By: /s/ Curtis J. Wilhelm
Name: Curtis J. Wilhelm
Title: VP Global Facilities and Real Estate
Date: May 16, 2014
































20




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




EXHIBIT A






Tenant Maintenance Services




All maintenance of the interior of the Building, which shall, by definition,
exclude the shell, roof, exterior windows and exterior walls of the Building,
and which shall, notwithstanding the foregoing, exclude the repair, maintenance
and servicing of all elevators within the Building. In addition, Tenant
Maintenance Services shall include maintenance of the interior of the Garage,
also expressly excluding the shell, roof and any exterior windows and exterior
walls of the Garage and also excluding any repair, maintenance and servicing of
the elevators in the Garage.





21




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Notwithstanding the generality of the foregoing, the maintenance obligations of
Landlord and Tenant shall be as follows:
 
Tenant’s Responsibilities:


Building Fire Protection:
Inspections, Monitoring, Maintenance, Repairs
Extinguishers
Horn / Strobes
Panels
Pull Stations
Pumps
Smoke Detectors
Sprinklers
Backflows ( one for fire pump, one for domestic water)
Fire Drills
Monitoring Lines


HVAC:
Inspections, Monitoring, Maintenance, Repairs
Air Handlers
Cooling Towers
VAV’s & VFD’s
Heat Pumps
T-Stats
EMS (controllers, operation, programming, etc.)
Indoor Air Quality


Building Interior Maintenance & Interior Repair:
Building mechanical and electrical rooms
Plumbing including drains, drain cleaning, leaks, water fountains, faucets,
toilets, sinks, urinals, pipes, hose bibs, and 2” backflow behind pylon signs.
All interior painting and metal maintenance including decorative metal
medallions in lobby and elevators
Electrical including annual infrared surveys
All lighting including emergency and exit lights
Production Generators (2)
Inspections, Monitoring, Maintenance, Repairs


Life Safety Generator:
Inspections, Monitoring, Maintenance, Repairs


Miscellaneous:
Doors including all entrances

22




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Interior Landscaping
Holiday Decorations
Lobby Plants, Plant Containers
Lobby Woodwork
Signage
Pest Control
Interior Extermination
Janitorial
Interior Windows
Lobby Floor Granite & Tile Maintenance
Restroom Granite & Tile Maintenance
Carpet


1950 Garage Maintenance & Repair:
Maintenance and Repairs
Extinguishers
Lighting
Extermination
Stairs & handrails, landing
Striping, painting
Parking lot sweeping
Windows (Interior) [Exterior washing is Landlord’s responsibility.]
Signage


Exterior Janitorial:
Flower beds/sidewalks debris removal around 1950 building and 1950 garage
Cleaning, sweeping, pressure washing, trash removal and cob web removal of the
following:
Garage
Patio
Breezeways (excluding pressure washing)
Loading Dock (excluding pressure washing)
Benches, tables, and trash cans in front of Building


All Electrical Power for Building and Garage (invoiced Directly to Tenant by
Duke Energy)





23




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Landlord’s Responsibilities:


General:
Building Exterior Maintenance & Repairs
Breezeway (Excludes cleaning and but not pressure washing)
Roof Debris removal (excluding that created by Tenant’s contractors)
Painting
Concrete and Pavers
Roof Inspections, Maintenance, Repairs
Lightning Protection (Building and Garage)
Roof membrane (Leaks)
Bird protection
Exterior wall painting/maintenance
Exterior Windows – cleaning, leak repair, replacement when necessary
Leak repair
Fire Hydrants


Electrical Maintenance and Repair:
All campus exterior lighting including 1950 building breezeways
Pond fountains
Sidewalks
Concrete and Pavers
Campus Roadways
Asphalt repairs
Road Signage and marking
Road drainage
Trash and Recycle Removal
Campus Shared Power Invoiced to Liberty by Duke Energy
Pond Pumps


Garage Exterior :
Window Maintenance
Cleaning
Leak repair
Glass replacement


Campus Maintenance & Repairs:
Backflow preventer (behind generator) and irrigation meter


Landscaping including 1950 building patio:
Tree maintenance
Flower bed maintenance
Grass cutting
Pond debris removal

24




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Landscape irrigation
Fence maintenance


Building Elevators (three passenger and one freight):
Inspections, Monitoring, Maintenance, Repairs
Cables
Doors
Lights
Motors
Pits
Woodwork
Monitoring Lines


Garage Elevator:
Inspections, Monitoring, Maintenance, Repairs
Cables
Doors
Lights
Motors
Pits
Woodwork
Monitoring Lines















































25




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




EXHIBIT B


Tenant Security Procedures




Landlord shall be entitled to unlimited access to the Leased Premises at all
times in the event of an emergency or to provide maintenance services to the
elevators in the Building. Except in the event of an emergency or to provide
maintenance services to the elevators in the Building, Landlord may not enter
the Leased Premises without first checking in with the security personnel on the
first floor of the Building and receiving an identification badge. Designated
personnel of Landlord shall be provided a security badge to be kept at Tenant’s
security area, so that such designated party is pre-approved for access to the
Leased Premises. In addition and absent an emergency or to provide maintenance
services to the elevators in the Building, no such access by Landlord shall be
permitted except on reasonable prior notice to Tenant of not less than one
business day. Moreover, except in the event of an emergency or to provide
maintenance services to the elevators in the Building, access for Landlord may
be denied by Tenant, to specific limited areas within the Leased Premises due to
the sensitive nature of Tenant’s business operations. Tenant shall provide a
detailed description of such excluded areas to Landlord (which shall not include
an areas containing the elevators or related facilities), which may be updated
from time to time by Tenant, and which limited area of exclusion is subject to
Landlord’s approval, which shall not be unreasonably withheld, conditioned or
denied.



















































26




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




EXHIBIT C


Work Letter


This work letter (the “Work Letter”) is attached to and made a part of that
certain Fourth Amendment to Lease (the “Fourth Amendment”) by and between
LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership
(“Landlord”) and ELECTRONIC ARTS-TIBURON, A FLORIDA CORPORATION, formerly known
as Tiburon Entertainment, Inc., a Florida corporation (“Tenant”). In the event
of any conflict between the terms and provisions of the Lease and the terms and
provisions of this Fourth Amendment, the terms and provisions of this Fourth
Amendment shall control. Defined (capitalized) terms not otherwise defined
herein shall have the same meaning as in the Fourth Amendment.
B A C K G R O U N D
The Building is a six story office building of which Tenant is the sole tenant
and occupant pursuant to the Lease. The Garage which is associated with the
Building is three stories and Tenant has the exclusive use of the Garage
pursuant to the Lease. Each floor of the Building is occupied by different
divisions or work units of Tenant who work independently of each other on the
development and commercial release of interactive software games. The work and
release schedules applicable to Tenant’s various divisions and work units are
rigidly incorporated into all aspects of Tenant’s business. It is the express
intent of Tenant that the work described in this Work Letter to be performed by
Landlord in the Building shall be accomplished on a floor by floor basis in
accordance with a schedule which has been initially established by Tenant. Each
work unit on each floor within the Building shall be temporarily relocated
elsewhere within the Premises while the work to such floor is being done. Each
such work unit will move back into its floor when the work on its floor is
substantially completed with the next work unit being relocated thereafter.
Relocations shall be accomplished over a weekend in each case. Notwithstanding
the foregoing, based upon the work and release schedules applicable to Tenant’s
various divisions and work units, a delay in Landlord’s completion of Landlord’s
Work on a particular floor may result in a delay in the schedule for the
relocation for the work unit on such floor and/or the temporary relocation
elsewhere within the Premises for the work unit on the next floor, which
relocation delay may extend beyond the delay in Landlord’s completion of
Landlord’s Work on such floor, but in no event shall such relocation delay last
longer than fifteen (15) days. Accordingly, such work unit may not be able to
return to its floor when the work on its floor is substantially completed and
the work unit next scheduled to be relocated elsewhere within the Premises may
not be able to be relocated upon the substantial completion of Landlord’s Work
on the prior floor, for a period of up to fifteen (15) days.
This Work Letter sets forth the rights, duties, covenants and obligations of
Landlord and Tenant with respect to Landlord’s Work, including the development,
preparation, review and approval of all plans and specifications for Landlord’s
Work and the engineering, construction and installation of Landlord’s Work, and
will contemplate that the performance of Landlord’s Work will proceed generally
in accordance with the following stages which may, to some extent, overlap, as
provided more particularly below:


a.
Preparation and approval of all plans and specifications for Landlord’s Work;


27




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






b.
Competitive bidding and selection of general contractor.



c.
Negotiation, preparation, review and approval of the contract with the general
contractor performing Landlord’s Work, including, without limitation, approval
of the billing process;



d.
Submission and approval of all plans and specifications by the appropriate
governmental authorities and the issuance of all necessary permits and
approvals.



e.
Construction and installation of all improvements constituting Landlord’s Work.



As used in this Work Letter, the term “Landlord’s Work” shall consist of two
categories. The first category of Landlord’s Work shall mean and refer to the
improvement and/or replacement of the HVAC system in the Building and all
efforts and improvements associated therewith, including, without limitation,
all mechanical, electrical and plumbing improvements required in connection
therewith and shall be referred to herein as “Landlord’s MEP Work”. Landlord’s
MEP Work is generally described in Schedule 1, attached hereto and made a part
hereof. The second category of Landlord’s Work shall mean and refer to other
tenant improvements desired by Tenant and is referred to herein as “Landlord’s
TI Work”. Landlord’s TI Work is generally described in Schedule 2, attached
hereto and made a part hereof. As used herein, the term “Landlord’s Work” shall
mean and refer to Landlord’s MEP Work and Landlord’s TI Work, collectively.


Landlord’s MEP Work shall be performed by Landlord at its sole cost and expense
and not as a part of the Allowance (as defined below). Landlord’s TI Work shall
be performed by Landlord, subject to the Allowance. Tenant shall pay for all
costs of Landlord’s TI Work in excess of the Allowance. The construction
contract for Landlord’s MEP Work and Landlord’s TI Work shall provide for a
system to be agreed upon by Landlord, Tenant and the general contractor for
detailed and separate billing to facilitate the fair and equitable allocation of
certain costs. Without limiting the foregoing, the parties contemplate that some
elements of Landlord’s MEP Work and Landlord’s TI Work shall be distinct and
separate elements, but some shall be apportioned by percentages to be agreed
upon by the parties.


In addition to Landlord’s Work, Landlord shall improve and modernize the
elevators in the Building at Landlord’s sole cost and expense, which work is
referred to herein as “Landlord’s Elevator Work”. Landlord’s Elevator Work is
generally described in Schedule 3, attached hereto and made a part hereof.



28




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




A G R E E M E N T
1.Landlord’s Work. The parties hereby agree that all aspects of Landlord’s Work
shall be subject to the prior written approval by Tenant, which shall not be
unreasonably withheld, conditioned or delayed, including, without limitation,
the following:
a.
The plans and specifications for Landlord’s Work (“Landlord’s Plans”);

b.
The contractor (“Landlord’s Contractor”) and all primary subcontractors and
engineers to perform Landlord’s Work;

c.
The contract for Landlord’s Work (“Landlord’s Contract”), including, without
limitation, all schedules and the duration of time allocated for the work to
each floor, the phasing schedule for each floor, the liquidated damages
provisions of Landlord’s Contract and the procedures to be followed by
Landlord’s Contractor in order to minimize delay and interference.

The parties hereby acknowledge their agreement on the preliminary plans and
specifications for Landlord’s Work which are shown in Schedule 4, attached
hereto and made a part hereof.


Landlord and Tenant hereby agree that on or before July 1, 2014: (i) the parties
shall agree upon the final plans and specifications for Landlord’s Work, and
(ii) Landlord shall enter into Landlord’s Contract for Landlord’s Work. Landlord
shall secure all consents and approvals for Landlord’s Work, all with the
approval of Landlord and Tenant and such that Landlord’s Work shall commence on
September 8, 2014. The review and approval of either party to Landlord’s Plans
shall not imply that either party has confirmed that such plans comply with
applicable laws, codes, rules and regulations. All costs and expenses for
Landlord’s TI Work shall be borne by Landlord and shall be paid by Landlord, to
the extent of the Allowance.
As to the plans and specifications for Landlord’s Work, the parties shall
diligently work together to agree on the final Landlord’s Plans prior to the
deadline set forth above.


With respect to the approval of Landlord’s Contractor and all primary
subcontractors and engineers, the parties hereby agree on the following:


a.    The architect for Landlord’s Work shall be Baker Barrios Architect, Inc.;


b.    Landlord’s Elevator Contractor shall be Otis Elevator Company;


c.    Landlord’s MEP engineer shall be Sims Wilkerson Cartier Engineering, Inc.;


d.    Landlord’s Contractor shall be Brasfield & Gorrie, or such replacement
reasonably acceptable to Landlord and Tenant.
    

29




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




As to Landlord’s Contract, in addition to the matters set forth above, it is
hereby agreed that Landlord’s Contract shall include, without limitation, the
following:


a.    Provisions for the split billing system described in paragraph 3 below;


b.    Provisions that all written notices and other written communications
required thereunder shall include a copy to Tenant;


c.    Landlord’s Contractor’s acknowledgement of the liquidated damages
provisions contained herein;


e.    Landlord’s Contractor’s agreement to perform any work which generates
excessive noise or vibration or other interference with Tenant’s business during
times approved in advance by Tenant, but Tenant shall be obligated to give
approval to sufficient times to allow Landlord’s TI Work to be timely completed,
and if not, such refusal by Tenant to give such approval shall be considered a
Tenant Delay (as defined below);


f.    Agreement between Landlord, Tenant and Landlord’s Contractor of all
critical path items (“Critical Path Items”) in the work schedule to be
established and agreed upon pursuant to Landlord’s Contract, as updated from
time to time; and


g.    Provisions which name Tenant as an additional insured, as its interest may
appear, on all insurance carried by Landlord’s Contractor and provisions which
name Tenant as an indemnitee in any indemnity given by Landlord’s Contractor;
and


h.    Provisions obligating Landlord’s Contractor to obtain a performance bond
if requested by Tenant, the cost of which shall be deducted from the Allowance.


Changes to Landlord’s Plans may be made only as a result of (i) written request
for change by Tenant (“Tenant Change”), (ii) written request for change by
Landlord (“Landlord Change”), or (iii) request for change by the governmental
body or bodies having jurisdiction over Landlord’s Work (“JHA Change”), any of
which must be approved by Landlord and Tenant, except in the case of JHA Changes
that are unavoidable. As used in this Work Letter, the term “Change” shall refer
to Tenant Changes, Landlord Changes and JHA Changes, collectively or
individually. Notwithstanding the foregoing, Landlord shall have the right to
make reasonable and non-material changes/field adjustments to the Landlord’s
Work to the extent that the same shall be necessary or desirable in order to
adjust to actual field conditions or to comply with any applicable requirements
of public authorities and/or insurance bodies. All such changes/adjustments
shall be noted on the applicable plans or documents. Except for such
non-material changes/adjustments (which may be made immediately but memorialized
by notation on the plans as provided above), modification to the Landlord’s TI
Work must be made in accordance with the following provisions. Within a
commercially reasonable period of time following any request for Change, but in
a timely manner so as not to delay or adversely affect the Critical Path Items,
Landlord and Tenant shall confer with Landlord’s Contractor to determine the
effect of any such proposed Change on the cost of Landlord’s TI Work arising out
of the Change and on the Schedule and/or the Cost Allocation (defined below),

30




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




if any. In the event of any proposed Landlord Change or JHA Change, Tenant shall
have a commercially reasonable period of time (assumed to be two (2) business
days) to evaluate such proposed Change and either approve or negotiate such
costs and/or the effect on the Schedule and/or the effect on the Cost Allocation
or in the case of a JHA Change, to confer with the JHA regarding the necessary
of such Change. Tenant shall have no obligation to approve any Landlord Change.
It is understood and agreed that while Landlord and Tenant may be obligated to
accept any JHA Change, Tenant shall have the opportunity to confer with the JHA
and attempt to negotiate or modify such proposed JHA Change, at Tenant’s option.


With respect to any proposed Tenant Change, Tenant shall likewise have a
commercially reasonable period of time following Tenant’s receipt of notice from
Landlord’s Contractor of the proposed cost of such Tenant Change and effect on
the Schedule and/or the effect on the Cost Allocation within which to either
approve such cost, attempt to negotiate such costs or otherwise evaluate such
costs. Landlord shall not be obligated to approve any Tenant Change, but if
Landlord shall consider approving such Change, Landlord shall not do so unless
and until Landlord and Tenant have agreed on the cost arising out of such Tenant
Change and the effect on the Schedule and/or the effect on the Cost Allocation.
Costs arising out of any Change to Landlord’s TI Work shall be borne by Tenant
and will be paid out of the Allowance, and if the Allowance is not sufficient to
cover such cost then Tenant shall pay the costs arising from the Change to
Landlord’s TI Work, that exceeds the Allowance; costs arising out of changes to
Landlord’s MEP Work shall be borne by Landlord.
2.Landlord’s Elevator Work. The parties hereby acknowledge that Landlord’s
Elevator Work shall be performed by Landlord and shall include the work
described in Schedule 3, attached hereto and made a part hereof (“Landlord’s
Elevator Plans”). Without limiting the foregoing, it is hereby agreed that
Landlord’s Elevator Contract shall include, without limitation, the following:
a.
Provisions requiring that the freight elevator be completed before March 15,
2014;

b.
Provisions that all written notices or other written communications required
thereunder shall include a copy to Tenant;

c.
Landlord agrees that Landlord will not make any material changes to the existing
contract for Landlord’s Elevator Work, without Tenant’s consent.

3.Allowance; Split Billing. The parties hereby agree that the sums to be paid to
Landlord’s Contractor under Landlord’s Contract shall be broken down into two
categories. The first category shall be equal to sums due for Landlord’s MEP
Work and any costs and expenses of Landlord’s TI Work made more expensive or
time consuming or otherwise resulting in additional costs and expenses arising
out of Landlord’s MEP Work which shall be paid directly by Landlord to
Landlord’s Contractor in accordance with the provisions contained herein and not
as a part of the Allowance (as defined below). The second category shall be the
sums due to Landlord’s Contractor under Landlord’s Contract for Landlord’s TI
Work. Landlord hereby agrees to provide an Allowance of $2,112,450.00
(“Allowance”) which may be applied to all hard and soft costs of Landlord TI
Work, including, without limitation, all costs and expenses for design,
engineering, installation, permitting and construction of Landlord’s TI Work.
Landlord shall be entitle to receive a construction

31




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




management fee equal to 1% of the Allowance (“Management Fee”) to compensate
Landlord for billings, payment and contractor-selection and coordination
services; provided, further that under no circumstances shall Landlord charge
any other construction supervision or management or other similar fee in
connection with Landlord’s Work. The Management Fee shall be paid out of the
Allowance. In addition, the Allowance may be applied to any and all hard and
soft costs incurred by Tenant in connection with any work being done directly by
Tenant, and not through Landlord’s Contract, including, by way of example,
carpeting, low voltage cabling and lighting. With respect to any such costs
incurred by Tenant directly, Landlord shall reimburse Tenant within thirty (30)
days following written request therefor by Tenant to Landlord, accompanied by
reasonably detailed substantiation of such costs, but only up to the amount of
the Allowance. Any and all costs of Landlord’s TI Work over and above the
Allowance (“TI Overage”) shall be borne by Tenant and shall be paid by Tenant,
after the Allowance has been fully depleted, within thirty (30) days from
written request for payment by Landlord, either to Landlord or as otherwise
agreed by Landlord and Tenant. The TI Overage will not be required to be paid
into escrow or paid before incurred. Until the Allowance has been fully
depleted, Landlord shall pay for Landlord’s TI Work directly to Landlord’s
Contractor.
Landlord and Tenant hereby agree that Landlord’s Contract shall include a
mechanism to separate Landlord’s MEP Work and Landlord’s TI Work based upon the
current estimated allocation of MEP and TI Work as set forth on Schedule 6
attached hereto and made a part hereof (“Cost Allocation”). The Cost Allocation
shall be updated from time to time by Landlord with Tenant’s approval, which
shall not be unreasonably withheld, conditioned or delayed, as actual costs
and/or final firm estimates for Landlord’s MEP Work and Landlord’s TI Work are
obtained. In the event the Tenant disagrees with an update to the Cost
Allocation, then Landlord and Tenant will discuss in good faith to resolve any
differences in ten (10) days. Within ten (10) days following Landlord’s receipt
of each periodic payment application issued by Landlord’s Contractor, Landlord
shall provide a true, correct and complete copy of same to Tenant. Landlord
shall timely make each periodic payment directly to Landlord’s Contractor. Once
the Allowance has been fully depleted, Tenant shall pay to Landlord’s Contractor
all amounts in excess of the Allowance, in accordance with the payment
requirements contained in Landlord’s Contract but only if such payment
requirements were approved by Tenant.


4.Construction Delay; Remedies.


A. Tenant expects to incur damage in the event that Landlord fails to timely
commence and complete Landlord’s Work hereunder. Tenant hereby advises Landlord
that Tenant’s schedule for Landlord’s Work must be accomplished hereunder on a
floor by floor basis in accordance with the schedule attached hereto as Schedule
7 and made a part hereof (the “Schedule”). The Schedule will only contain all
the target commencement and completion dates, which Schedule may be adjusted as
provided in Section 4C below. The parties hereby acknowledge and agree that it
will be difficult, if not impossible, to quantify the damages to Tenant in the
event of the Landlord’s delays specified in this Section 4 and, desiring to
obviate the expense of litigation, the parties hereby agree to the liquidated
damages set forth herein.



32




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




For each and every day of Landlord Delay (defined below), from and including the
date upon which Landlord is obligated to complete a portion of Landlord’s Work
to each floor of the Building until and including the date upon which Landlord
delivers such floor to Tenant in the condition required by this Work Letter,
Landlord shall be liable to Tenant, as Tenant’s sole monetary recovery, for
liquidated damages in the amount of $1,295.00 per day.


Notwithstanding anything contained in this Fourth Amendment or the Lease to the
contrary, the cumulative amount of all such liquated damages constitute a credit
in favor of Tenant for any rent due by Tenant to Landlord.


B.    As used herein, the term “Substantial Completion” shall mean and refer to
the date upon which possession of each floor is delivered to Tenant in
conditions that comply with the Landlord’s Contract, as evidenced by the
issuance of a temporary certificate of occupancy or its equivalent issued by the
City of Maitland, Florida (“City”), and all such that Tenant may utilize such
floor for the permitted use under the Lease. Moreover, Substantial Completion of
each floor shall not be deemed to have occurred unless and until Landlord has
provided the written certification of Landlord’s Contractor certifying that
Landlord has achieved Substantial Completion of such floor as defined herein.
Notwithstanding the foregoing, Substantial Completion of the entirety of
Landlord’s Work must be evidenced by a final unconditional certificate of
occupancy issued by the City and not by any temporary or conditional certificate
of occupancy and otherwise in accordance with the foregoing provisions. Landlord
shall give reasonable advance written notice to Tenant when Landlord anticipates
that Landlord’s Work on each floor shall be Substantially Completed. Landlord
and Tenant shall jointly inspect such floor with Landlord’s architect and
develop a punch list of items that have not been completed, distinguishing
between those items which must be completed prior to the floor being deemed
Substantially Completed in order for Tenant to conduct its business and those
items that can be completed by Landlord’s Contractor after Tenant takes
occupancy for the purpose of conducting its business. Taking possession of such
floor by Tenant shall be conclusive evidence as against Tenant that such floor
is in the condition required by this Work Letter except for the punch list items
which must be completed after Tenant occupies such floor and except for latent
defects of which Tenant gives written notice to Landlord within one (1) year
following the date upon which such floor is Substantially Completed. Landlord
shall have Landlord’s Contractor complete the punch list items with commercially
reasonable diligence and shall remedy latent defects of which Tenant gives
notice to Landlord with commercially reasonable promptness.


C.    Notwithstanding the foregoing, if Landlord shall be delayed in delivering
any particular floor or to commence or complete any aspect of Landlord’s Work as
a result of:


1.    Tenant’s request for changes to Landlord’s Plans;


2.    The performance of any work by any person, firm or corporation employed or
retained by Tenant;


3.    Tenant’s failure to timely make any payment to Landlord as described
herein;



33




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




4.    Tenant’s failure to timely perform any obligation under the Lease and/or
this Work Letter;


5.    Any other act or omission by Tenant or its agents, representatives and/or
employees;


6.    Delays arising out of JHA Changes,


7.    Failure or refusal by Tenant to give sufficient approval to allow
Landlord’s TI Work to be timely performed as provided in Section 1(e) above,


8.    Tenant’s recommended action related to field change results, directly or
indirectly, in a delay, as provided in Section 1 above.


9.    Any delay or failure in performance, including but not limited to acts of
God, casualty, accidents, labor or material shortages, governmental
restrictions, delays in governmental permitting or inspections, or any other
causes or events that are beyond Landlord’s reasonable control, then, in any
such event, such applicable floor or aspect of Landlord’s Work shall be deemed
to have been substantially completed and delivered on the date that such floor
would have been substantially completed and ready for delivery if such delay or
delays have not occurred. The Delays set forth in subsections 1 through 8 above
are collectively “Tenant Delays”, and the Delay set forth in subsection 9 above
is a “Force Majeure Delay”. Any other delays shall be referred to herein as
“Landlord Delays”. As used in this Work Letter, the term “Delays” shall mean and
refer to Tenant Delays, Force Majeure Delay and Landlord Delays, collectively.
With respect to Delays, the parties hereby agree as follows:


(a)    In the event of any Delay, Landlord and Tenant shall cooperate with each
other in order to mitigate the effect of the Delay, whether by the mutual
agreement on a change to Landlord’s Plans, the attempt to reach agreement with
Landlord’s Contractor on an accelerated work schedule which may include
additional work shifts or additional manhours, the payment of additional funds
or such other appropriate actions, whether by the payment of money or otherwise,
as are reasonably likely to mitigate the effect of the Delays.


(b)    Landlord shall provide five (5) days written notice to Tenant when
Landlord determines that a Force Majeure Delay has occurred.


(c)    In the event of a Tenant Delay or a Force Majeure Delay, the Schedule
shall be extended accordingly. In the event of a Landlord Delay, the Schedule
shall not be extended accordingly, it being the intent that Landlord must take
whatever commercially reasonable measures are necessary, and use commercially
reasonable efforts, to eliminate the effect of such Landlord Delay as soon as
practical.



34




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




5.
Tenant Special Cure Rights.

A. If, for whatever reason, Landlord does not timely perform its obligations
under Landlord’s Contract, and as such the commencement dates and the completion
dates set forth in the Fourth Amendment as not achieved for any reason other
than a Delay, Tenant shall have the right to replace Landlord in the management
and performance of the Landlord’s Work, provided that Tenant gives Landlord
written notice thereof (“Take Over Notice”) not later than thirty (30) days
prior to the date upon which Tenant intends to do so, and any costs and expenses
incurred by Tenant in doing so shall be paid out of the Allowance, and any
amounts over and above the Allowance shall be the responsibility of Tenant. Once
Tenant delivers a Take Over Notice to Landlord, Landlord shall be relieved of
all obligations related to the Landlord’s Work, including, without limitation,
the commencement, substantial completion and completion of the various
components of Landlord’s Work. In order to facilitate the exercise by Tenant of
its remedy described in the preceding sentence, Landlord will work in good faith
with Tenant and Landlord’s Contractor to allow Tenant the right to perform
Landlord’s obligations under Landlord’s Contract. In such event, the Landlord’s
Contractor shall continue to perform under Landlord’s Contract for the benefit
of Tenant and shall look to Tenant for the performance of the obligations of the
Landlord thereunder. Upon Tenant’s delivery of a Take Over Notice, Tenant shall
be deemed to waive any and all rights to any liquidated damages under Section 4A
above that would have accrued thereafter, and all other rights and remedies
related to Landlord’s Work, and Landlord shall no longer to be required to
provide any warranties to with respect to the Landlord’s Work.
In the event the Tenant exercises its right to perform Landlord’s obligations to
complete Landlord’s Work, as described in this Section, Tenant hereby agrees to
indemnify, defend and hold Landlord harmless (with counsel selected by Landlord)
from and against any loss, cost, damage, liability, expense or injury,
including, without limitation, attorneys’ fees and other legal expenses whether
incurred at or before the trial level or any appellate, bankruptcy or
administrative proceeding, arising out of, or resulting from, the performance of
such obligations but only thereafter, and not before, including, without
limitation, any death or injury to any person or loss or damage to any personal
property. In the event of any such death or injury or damage, Landlord shall
provide written notice thereof to Tenant promptly following the date upon which
Landlord become aware of same.


B. From and after the Take Over Date, but not before, all construction by Tenant
shall be done in a lien-free, good and workmanlike manner and shall comply with
all laws, permits, approvals and the Landlord’s Plans as approved by Landlord.
Tenant shall be responsible in securing and maintaining all necessary
governmental approvals and permits with respect to the Landlord’s Work not
otherwise obtained by Landlord prior to the Take Over Date. Tenant shall deliver
to Landlord copies of all certificates of occupancy, permits and licenses
required to be issued by any authority in connection with Tenant’s construction
of the Landlord’s Work. The Landlord’s Work by Tenant shall be the property of
Landlord upon the completion of such Landlord’s Work.


C. At least seven (7) business days prior to commencement of construction,
Tenant shall deliver to Landlord a certificate of insurance for each of Tenant’s
contractors, reasonably approved

35




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




by Landlord, evidencing the insurance coverage required in Landlord’s Contract,
and naming Landlord as additional insured


D. From and after the Take Over Date, but not before, Tenant shall, with
commercially reasonable diligence, pursue until completion the Tenant
Improvements (or such portion so commenced), including, to the extent applicable
and required by the appropriate governmental agencies, obtaining a certificate
of occupancy/completion for that segment of the Landlord’s Work. Landlord shall
have the right to conduct a walk-through inspection of the Premises to review
the completed Landlord’s Work (or portion thereof) with 48 hours' advance
written notice to Tenant. The warranties from Tenant’s contractor(s) shall be
for the benefit of Landlord as well as Tenant and Tenant shall deliver complete
copies of such warranties to Landlord upon receipt.


6.Indemnity. Landlord hereby agrees to indemnify, defend and hold Tenant
harmless (with counsel selected by Tenant) from and against any loss, cost,
damage, liability, expense or injury, including, without limitation, attorneys’
fees and other legal expenses whether incurred at or before the trial level or
any appellate, bankruptcy or administrative proceeding, arising out of, or
resulting from any death or injury to any person or loss or damage to any
personal property arising out of Landlord’s Work and not caused, in whole or in
part, by the negligence or wrongful acts of Tenant or Tenant’s agents,
contractors or invitees. In the event of any such death or injury or damage,
Tenant shall provide written notice thereof to Landlord promptly following the
date upon which Tenant become aware of same.


7.
Miscellaneous.



a.Landlord agrees to submit to Tenant upon completion of all work a final set of
as-built final drawings (one CADD disk) incorporating changes upon completion of
Landlord’s Work.


b.Tenant designates and authorizes Ken Stuart on financial matters and Steve
Berry on on-site coordination matters to act for Tenant in this Work Letter.
Tenant has the right by written notice to Landlord to change its designated
representative.


c.Landlord designates and authorizes Keith Harwell and Stephen Whitley to act
for Landlord in this Work Letter. Landlord has the right by written notice to
Tenant to change its designated representative.


d.All notices required hereunder will be in writing in accordance with provision
for notices in the Lease.


e.Except as otherwise expressly set forth herein, with respect to any matter
submitted to either party for its prior approval, such approval shall not be
unreasonably withheld, delayed or conditioned.


8.Warranty. Landlord represents and warrants that the materials and equipment
used in Landlord’s Work will be of good quality, new and carrying full
manufacturers', distributors' and installers' warranties unless otherwise
required or permitted by Landlord’s Plans and that Landlord’s

36




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Work will be in material conformance with the requirements of Landlord’s Plans,
and manufacturers' recommendations. Any of Landlord’s Work not conforming to
these requirements shall be considered defective. Landlord hereby warrants that
for a period of one (1) year following the date of Substantial Completion
hereunder that any defects in construction materials or workmanship shall be
promptly replaced or remedied by Landlord without charge to Tenant. With respect
to any items of Landlord’s Work requiring maintenance or repair by Tenant,
Landlord shall assign to Tenant the benefit of any warranties received by
Landlord for such items (including any warranties from Landlord’s contractor)
and Landlord shall assign to Tenant any equipment warranties available to
Landlord, all after the expiration of the one (1) year period referred to
herein.


9.Access. Tenant, with Landlord’s prior permission, shall have access to each
floor during construction on that floor provided that such access does not
interfere with or delay work on such floor. In such event, Tenant shall
cooperate with Landlord and Landlord’s Contractor so as not to interfere with
its work.

37




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






List of Schedules


Schedule 1 – General Description of Landlord’s MEP Work
Schedule 2 – General Description of Landlord’s TI Work
Schedule 3 – General Description of Landlord’s Elevator Work
Schedule 4 – Preliminary Plans and Specifications for Landlord’s Work
Schedule 5 – Intentionally Omitted
Schedule 6 – Cost Allocation
Schedule 7 – Schedule

38




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Schedule 1
General Description of Landlord’s MEP Work


[libertyea4thamendmen_image1.gif]

39




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




[libertyea4thamendmen_image2.gif]

40




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Schedule 2
General Description of Landlord’s TI Work[libertyea4thamendmen_image3.gif]

41




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Schedule 3
General Description of Landlord’s Elevator Work


Elevator Equipment
•
Provide and Install new controllers and landing systems

•
Provide and install AC VVVF drives and motors     

•
Provide and install rope grippers and governors

•
Provide and install new roller guide assemblies for each car counter weights

•
Provide and install new door operators and door protection devices

•
Provide and install new hoist way door interlocks

•
Provide and install new pickup assemblies

•
Provide and install new push button fixtures; applied car push button panels,
direction and position signal fixtures and surface mounted hall stations










42




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Schedule 4
Preliminary Plans and Specifications for Landlord’s Work

43




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




[libertyea4thamendment_image4.gif]

44




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Schedule 5
INTENTIONALLY DELETED

45




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






Schedule 6
Cost Allocation
as of May 16, 2014

















































































46




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






[libertyea4thamendment_image5.gif]













47




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




[libertyea4thamendment_image6.gif]























48




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




[libertyea4thamendment_image7.gif]





































49




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




[libertyea4thamendment_image8.gif]



























































50




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




Schedule 7


Schedule
[libertyea4thamendment_image9.gif]





































































51




O1037432.2 5/9/2014



--------------------------------------------------------------------------------






EXHIBIT D


Intentionally Deleted



















































































52




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




EXHIBIT E


Depiction of Potential Athletic Field




[libertyea4thamendmen_image10.gif]

































53




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




EXHIBIT F


Exclusions from CAM Charges




(a)    Wages, salaries, compensation and labor burden for any employee of
Landlord or Landlord’s property management company above the level of property
manager; to the extent that any such employee at or below the level of property
manager does not devote substantially all of his time to the Building, such
wages, salaries, compensation and labor burden shall be reasonably allocated on
the basis of actual time spent on managing and operating the Building;
(b)    Amounts received by Landlord consisting of proceeds of insurance,
proceeds of condemnation or other compensation received by Landlord to the
extent that such proceeds or compensation are for CAM Charges which were
previously included in CAM Charges hereunder;
(c)    Costs of repairs, replacements, rebuilding or other work incurred by
reason of (i) fire or other casualty to the extent to which Landlord is
compensated therefor through proceeds of insurance or would have been
compensated therefor if Landlord maintained insurance of the type and in an
amount customarily carried by owners of first class office buildings similar to
the Building in Maitland, Florida, or (ii) the exercise of the right of eminent
domain;
(d)    Advertising and promotional expenditures, including, without limitation,
expenses for promotional parties directed at the real estate brokerage
community, (including gift give-aways);
(e)    Any expenses for which Landlord has a right of reimbursement from others;
(f)    Interest, charges and fees incurred on debt, payment on mortgages and
rent on ground leases, and costs expended in connection with any sale,
hypothecation, financing, refinancing or ground lease of the Building, the
Leased Premises, or any portion thereof, or of Landlord’s interest therein;
(g)    Any expenses in providing service to any tenant of the Project which is
not also provided to Tenant;
(h)    All expenses of work, including painting and decorating and maintenance
and repair, which Landlord performs for any tenant other than Tenant, including,
without limitation, architectural and engineering fees, permits, license and
inspection fees and all expenses in connection with the design and installation
of tenant improvements for other tenants in the Building or incurred in
connection with the improving, painting or redecorating vacant space for any
other tenants or other parties;
(i)    Any depreciation (except as may be set forth hereinbelow);
Notwithstanding the foregoing, Landlord may continue current practice to charge
for accelerated equipment depreciation resulting from excess use beyond the
normal operating hours contained in Schedule 3.

54




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




(j)    Any damage award paid by Landlord to any person for personal injury or
property damages which is not the result of any act, omission or negligence of
Tenant;
(k)    Amounts paid to any affiliates of Landlord for services on or to the
Building, to the extent that such amounts exceed competitive costs for such
services rendered by persons or entities of similar skill, competence and
experience, including the property management fee;
(l)    Expenses incurred in connection with the removal, remediation or other
treatment of any Hazardous Materials defined as such as of the date hereof and
any judgments, fines, penalties or other expenses incurred in connection with
any Hazardous Materials exposure or release by Landlord, except to the extent
that the foregoing is caused by the illegal storage, use or disposal of the
Hazardous Materials in question by Tenant or Tenant’s agents, contractors or
invitees;
(m)    Costs occasioned or incurred by the act or omission or violation of law
by Landlord, any occupant of the Building (other than Tenant, or its respective
agents, employees or contractors), including fines, penalties, late payments and
costs incurred by Landlord due to violation of law or permits, leases or
contracts pertaining to the Building;
(n)    Landlord’s general overhead or any other expense not directly related to
the Building and costs associated with the operation of Landlord’s business as
the same are distinguished from the cost of operation of the Building, including
company accounting and legal matters;
(o)    Costs and expenses for which Tenant reimburses Landlord directly or which
Tenant pays directly to a third person;
(p)    Costs of correcting defects in or inadequacy of the Landlord’s Work,
including costs to correct any design or construction defect in the Leased
Premises or to comply with any restrictive covenants, underwriters’ requirements
or law applicable to the Leased Premises and which was in effect as of the date
hereof;
(q)    Any reserves for any purpose, any bad debt, rent loss or reserves for bad
debt or rent loss;
(r)    Expenses of the acquisition of sculpture or other art work;
(s)    Penalties, fines, late payment fees and other charges incurred as a
result of late payment of any CAM Charges by Landlord, its agents, employees and
independent contractors;
(t)    Expenses for which Landlord is required to indemnify Tenant under the
Lease;
(u)    Costs of compliance with the American with Disabilities Act of 1990, and
the rules and regulations promulgated thereunder, except to the extent arising
out of alterations made by Tenant to the Leased Premises, or any portion
thereof;

55




O1037432.2 5/9/2014



--------------------------------------------------------------------------------




(v)    The cost of any capital improvements other than (i) the cost of capital
improvements to conform to changes in the law subsequent to the date hereof
(“Required Capital Improvements”), unless excluded under any other subsection
hereunder, and (ii) the cost of any capital improvements designed primarily to
reduce CAM Charges, to the extent that such improvements do in fact reduce CAM
Charges (“Cost-Saving Improvements”) and the cost of any other repairs,
alterations, improvements and equipment which must be capitalized under
generally accepted accounting principles; expenses for Required Capital
Improvements and Cost Savings Improvements shall be amortized at a market rate
of interest over the useful life of such capital improvement as reasonably
determined by Landlord’s accountants in accordance with generally accepted
accounting principles, consistently applied.
Notwithstanding anything contained in this Lease to the contrary, to the extent
that any employees, utilities or other services or costs which are included
within CAM Charges are attributable to the Building and other buildings on a
common basis, such CAM Charges shall be reasonably allocated by Landlord to the
Building. In addition, if any common areas now or hereafter constructed in the
Project or on any other land which serve the Building or the Garage in addition
to improvements constructed upon property other than the Leased Premises,
including by way of example, any plazas, parking garages, recreational features
or the like constructed hereafter upon property located adjacent to the Land,
then the CAM Charges allocable to such common areas shall be reasonably
allocated by Landlord among the Building, the Garage and such other buildings.



































56




O1037432.2 5/9/2014

